Lxon, J.
1. ¥e are of the opinion that the plaintiff town has a valid cause of action against the defendant village for the license moneys received by the latter in 1884. Sec. 1562, E. S., as amended by ch. 156, Laws of 1883, provides that “ all such license moneys received by any village which, under its charter, does not provide for the support of the poor therein, shall be paid to the town treasurer of the town in which such village is situated.” The defendant village was organized under the general laws of the state, and those laws constitute its charter. The statute above quoted is therefore applicable to it. It was substantially so held in Oak Grove v. Juneau, 66 Wis. 534. When the license moneys in question were received by the defendant, and when this action was brought, its charter — that is to say, the statutes under which it was organized' — -did not require or authorize it to provide for the support of the poor therein. Hence such license moneys should be paid to the town treasurer of the plaintiff, and may be recovered in an action by the town.
*528It may be observed that the power to regulate the manner of caring and providing for the support of the poor therein is conferred upon villages organized under ch. 40, E. S., by sec. 3, ch. 374, Laws of 1885. That statute, however, makes no figure on this appeal.
2. We are referred to no statute which makes a village organized under ch. 40, E. p., liable to the town in which it is situated for a proportionate share of assessment, election, and town-meeting expenses incurred by the town. In the absence of such a statute, we cannot hold that any such liability exists. These expenses consist mostly, if not entirely, of fees of various town officers, and, until the legislature otherwise provide, it must be held that the town, through its officers, must render such services for the village without other compensation than the supposed benefits and advantages of having within its limits an incorporated village. So we conclude that the second count in the complaint fails to state a valid cause of action.
3. The rule is that where (as in this case) the complaint contains one good count joined with other bad counts, a general demurrer to the whole complaint must be overruled. This is elementary. Because the complaint states a cause of action in one count, the circuit court should have overruled the demurrer thereto, although the other count fails to state a cause of action.
By the Court.— The order sustaining the demurrer is reversed, and the cause will be remanded for further proceedings as herein indicated.